Citation Nr: 1819191	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  05-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal has since been transferred to the RO in Montgomery, Alabama.  

In May 2009 and July 2014, the Veteran testified at hearings before the undersigned Veterans Law Judge.  Transcripts of those proceedings have been associated with the claims file.  

In June 2009 and April 2011, the Board remanded this matter for additional development.  In a December 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 Joint Motion for Remand (JMR), the Court vacated the December 2011 Board decision and remanded the matter for compliance with the terms of the JMR.  

In November 2012, September 2014, January 2016, and April 2017, the Board remanded the claim for additional development.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has a low back disability that is etiologically related to a disease or injury in service.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 1154(a) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record that:  (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran to procure service treatment records and additional private medical records identified by the Veteran, and also provide the Veteran any necessary examinations.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and assistance provisions.  Adequate notice was provided to the Veteran in an October 2003 letter, and the Veteran was provided a thorough and adequate VA examination.  Additionally, the RO has substantially complied with the Board's previous remand.  

In the April 2017 remand, the Board requested the RO to prepare a Memorandum of Unavailability, a copy of which was to be provided to the Veteran's representative, specifically documenting all of VA's actions to obtain service treatment records (STRs) pertaining to the Veteran's treatment for his low back disability.  The April 2017 remand also indicated that the Veteran be provided an appropriate period of time to identify the places where he received treatment for his low back between 1970 and 1999.  The RO was instructed to then attempt to obtain these documents and advise the Veteran and his representative of the efforts to obtain these documents. 

Of record is an August 28, 2017 Memorandum of Unavailability indicating that the RO determined that the STRs are unavailable.  While the Board is unclear why the Memorandum indicated that this claim was for herbicide agent exposure, the Memorandum appears to accurately outline the efforts the RO made in obtaining the STRs.  The RO indicated that requests for records were sent in October 2003, April 2015, and June 2017, with responses that all records available were uploaded into VA's Veterans Benefits Management System (VBMS) paperless claims processing system.  The RO further indicated that "[a] final attempt letter was sent to the Veteran and Attorney on May 24, 2016 stating the Regional Office was unable to obtain the STR's pertaining to the Veteran[']s Low Back pain in Germany from 1968 to 1970."  

Additionally, on August 29, 2017, the RO sent a letter to the Veteran requesting that the Veteran provide any medical treatment records or names and locations of such treatment he may have for lower back between 1970 and 1999.  On September 7, 2017, the Veteran sent a response indicating that he received treatment at the Internal Medicine Center in Mobile, Alabama, as well as the St. Louis Hospital in St. Louis, Missouri.  On September 13, 2017, the RO sent a letter to the Veteran indicating that medical records from the Internal Medicine Center and St. Louis Hospital were requested.  Of record are documents reflecting that the RO requested the Veteran's medical records from the St. Louis Hospital and Internal Medicine Center.  Both providers indicated that no records were available for the Veteran.  

Also of record is a September 21, 2017 letter from the Veteran's representative indicting that records were requested from both the Internal Medicine Center and St. Louis Hospital.  The representative further indicated that no records were found at either medical provider for the Veteran.  He also indicated that he ordered records "with different criteria" and would forward those records upon receipt.  The Veteran did not subsequently submit any additional medical records.  

The RO subsequently issued a Supplemental Statement of the Case (SSOC) in October 2017 continuing to deny the Veteran's claim for entitlement to service connection for a low back disability.  The October 2017 SSOC indicated that "[t]here has been no new or additional objective medical evidence received or reviewed linking [the Veteran's] low back condition to service."  In response to the October 2017 SSOC, the Veteran's representative submitted a letter in November 2017 requesting that the RO obtain the medical records from the Internal Medicine Center and St. Louis Hospital and associate them with the claims file.

The Board finds that the RO provided sufficient assistance to the Veteran to attempt to retrieve his medical records.  After being provided the names and address of medical providers, the RO provided sufficient notice to the Veteran of its attempt to obtain those medical records in a September 13, 2017 letter.  See 38 C.F.R. § 3.159(e)(1).  Additionally, the RO documented its efforts to obtain these records in the claims file.  Furthermore, the Veteran's representative was aware that neither of these medical providers was able to locate any records because he indicated that no records were available.  Thus, the Board finds that the RO made sufficient attempts to obtain these medical records and that such records do not exist, and therefore further efforts to obtain such records would be futile.  

Accordingly, the Board's April 2017 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  Furthermore, the Board finds that the RO has met all statutory and regulatory notice and assistance provisions.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017). 
 

II. Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his low back disability initially manifested in service and was caused by driving vehicles on rough roads and cobble stone streets in Germany.  The Veteran asserted that because of his height, he had to drive in a bent position which put added pressure on his back.  He testified that he sought medical attention on numerous occasions in service and was given muscle relaxers for his pain.  The Veteran asserted that he had chronic low back problems since service and believes that his current back disability is related to service.  

The medical evidence of record shows that the Veteran currently has a low back syndrome with bilateral nerve root impingement and radiculopathy; therefore, a current disability has been shown.  However, the Board finds that the evidence is against a finding that the Veteran's low back disability is etiologically related to service.  

Service treatment records are silent for any complaints, treatment, abnormalities, or diagnoses related to back issues.  Furthermore, on a report of medical history for separation from service in January 1970, the Veteran specifically denied any history of or current problems with lameness or "back trouble of any kind" and no pertinent abnormalities were noted on examination at that time.  The Veteran also denied any illness or injury other than those already reported and denied that he had consulted or been treated within the past five years. 

During the July 2014 Board hearing, the Veteran's representative indicated that there was a notation in the service treatment records from August 23, 1968, indicating that "L2 profile noted and received."  However, there appears to be no further notation made in reference to a low back disability, or that this was a reference to a low back matter. Notably, the Veteran's pre-induction examination revealed an L-2 profile associated with his knee, which he reported was fractured prior to enlistment, requiring a cast.  Additionally, as discussed, the Veteran did not report any back issues, and none were found on examination, upon separation. 

On VA examination in February 2004, the Veteran reported a history of back pain that began during service between 1968 and 1970 while he was driving over rough roads in Germany.  The Veteran indicated that he sought treatment on two or three occasions.  The examiner provided a diagnosis of low back syndrome with radiculopathy of the lower extremities but did not provide a nexus opinion.  

In May 2011 the Veteran was afforded a VA examination for his low back disability.  The Veteran reported that he did not recall a specific injury, but rather indicated that his lower back begin hurting because of his job assignment as a truck driver during service.  He indicated that he was so tall that when driving the truck, he had to lean forward to avoid hitting his head on the roof of the cab.  On examination, the VA examiner provided a diagnosis of lumbar spine degenerative disk disease and degenerative joint disease.  The VA examiner opined that the Veteran's low back disability was less likely than not caused by or related to service.  The examiner reasoned that the Veteran's lumbar spine degenerative disk disease and degenerative joint disease were diagnosed after service and after a work-related accident in 2001.  

A letter from a private chiropractor, from May 2010, noted the Veteran's reported history of back problems since driving vehicles in service in a cramped position due to his height.  The chiropractor opined that "[b]ased on history, subjective complaints and objective findings . . . it is evident and conclusive that [the Veteran's] low back disorder originated from active military service."  The chiropractor reasoned that the force of riding on rough terrain in the position that the Veteran had to maintain for a prolonged period of time "caused [the] disc to bulge leading to displacement of the nucleus with inner annular fiber disruption."  The chiropractor further indicated that the 2001 and 2002 work-related motor vehicle accidents exacerbated an already existing low back problem.  

Private medical records provided by the Veteran reflect that he was first treated for back pain in September 1999.  At that time, the Veteran reported that his back pain started while doing yard work at home and that he had similar back problems in the past.  Private medical records also reflect the Veteran was treated for low back pain following a work-related motor vehicle accident in July 2001.  An MRI in August 2001 revealed disc herniation at L4-5 and L5-S1.  The treatment records indicated that the Veteran's symptoms were improving with therapy when he reinjured his back after being rear-ended in a second work-related motor vehicle accident in January 2002.  

The evidence of record also includes two letters from a fellow serviceman.  In a letter received in October 2008, the serviceman stated that he took the Veteran to the doctor for his back problems in Germany in 1969.  In a letter received in October 2011, the serviceman stated that the Veteran had chronic back problems driving trucks and went to the doctor for pain "everyday." 

Also of record are the Veteran's lay statements.  In his substantive appeal, received in April 2005, he reported that he injured his back in a "trucking accident" in Germany, and that his more recent work-related motor vehicle accidents aggravated the injuries sustained from the in-service accident.  In a November 2010 Statement in Support of Claim, the Veteran indicated that a general he was driving noticed the painful facial expression he made due to his back pain from driving the truck that the general offered to relocate the Veteran to his previous unit.  Furthermore, during the May 2009 Board hearing, the Veteran again reiterated that he injured his back during a trucking accident in service and that he sought medical attention for chronic back problems at various facilities on numerous occasions in service.  During the July 2014 Board hearing, the Veteran indicated that he received treatment in the following German cities:  Mainz, Stuttgart, Wiesbaden, and Heidelberg.  The Veteran's representative indicated, in response to a question during the hearing, that none of the doctors that have treated the Veteran has made a connection between the complaints in service. 

Upon review of the evidence of record, the Board determines that the evidence does not substantiate a finding that the Veteran's currently diagnosed low back disability is related to reports of back pain experienced in service.     

Initially, the evidence does not substantiate that the Veteran sustained a low back injury in service.  The Board notes that the Veteran is generally competent to report that he sustained a low back injury in service.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 489, 506 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Based upon review of the evidence, the Board finds the Veteran's statements regarding sustaining a back injury in service is not credible.  His service treatment records do not reflect treatment for such an injury, and he specifically denied any history of back problems of any kind in his January 1970 separation report of medical history, and no pertinent abnormalities were noted on examination.  [The Veteran has not offered any explanation as to why he specifically denied any history of back problems at the time of his separation examination in January 1970.]  

Moreover, the Veteran's statements concerning the type of injury sustained in service have been inconsistent.  Initially, the Veteran indicated that he injured his back in a "trucking accident."  However, when examined by a VA examiner in May 2011, he reported that he could not recall any specific back injury in service, and indicated that his back problems were due to the cumulative effect of driving in a cramped position due to his height.  Additionally, the Veteran, as well has his fellow serviceman, has provided inconsistent statements as to how many times he sought treatment in service.  In view of this, the Board does not consider the statements the Veteran injured his back in service are credible.  

As to the third element of service connection, the Board finds that the evidence of record does not support a finding that any alleged back injury sustained in service is etiologically related to the Veteran's current low back disability.  

Although the Veteran's private chiropractor provided an opinion in May 2010 that the Veteran's current low back disability conclusively originated from active service, the Board places greater weight on the opinion of the May 2011 VA examiner.  The private chiropractor's opinion was primarily based on the Veteran's self-reported medical history and was wholly conclusory in nature.  While the private chiropractor asserted that the Veteran suffered a back injury in service which caused a disc to bulge leading to displacement of the nucleus with inner annular fiber disruption, he did not provide any evidence to support that assertion.  Additionally, as previously discussed, the Veteran's lay statements concerning his injury have not been found credible. 

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between the alleged injury that occurred in service and his currently diagnosed low back disability, this provides no basis for allowing the claim.  The etiology of a low back disorder is a complex medical question not capable of lay observation.  In the Veteran's case, the question is additionally complicated by a significant passage of time since service, as well as injuries sustained from two work-related motor vehicle accidents.  The Veteran has not demonstrated that he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, X-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders.  Accordingly, he is not competent to provide an opinion as to the etiology of his current low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 23 Vet. App. 428, 438 (2011) (Lance, J. concurring). 

In sum, while the Veteran is competent to report that he sustained a low back injury in service, the Board does not find this credible, and as such any opinions based on that history are of limited probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a low back disability is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


